DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0001 needs to be updated to reflect the current status of each copending case.
Several other paragraphs cite US Patent Application Serial Numbers, these need to be reviewed and updated to reflect the US Patent numbers where appropriate.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the final line of the claim recites “a patient position” this should read “the patient position”.   
Claim 8 is objected to because of the following informalities:  the claim recites “patient, and” in line two.  This should read “patient.”
Claim 12 is objected to because of the following informalities:  line 5 recites the word “sup-port” this should read “support”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marnfeldt et al. US 2014/0163638.
Regarding claim 1: Marnfeldt discloses an implantable system (“Spinal Cord Stimulation (SCS) system”, paragraph 0003 and figures 1-4) comprising a first implantable device 10 (figures 1-3) comprising: an implantable stimulation element 16 (“electrodes”, figure 1A) configured to deliver stimulation energy to the patient; an implantable controller 110 (figure 5, “microcontroller”) configured to control the energy delivered to the electrodes  (paragraph 0030), an implantable storage assembly 14 (“battery”, figure 2B, paragraph 0004) configured to provide power to the stimulation element; an implantable housing 12 (“case”, figure 2B) surrounding the controller and power source (paragraph 0030) and a programmer 50 (figure 2A) comprising a user interface 60 (figure 2A) including a patient posture interface (figures 9A and 9B) configured to allow the user to change stimulation programs based on a patient position (paragraphs 0041-0043 and 0052). 
Regarding claim 2: Marnfeldt discloses  that the patient posture interface (figures 9A-B) comprises buttons 62 (figure 2A) configured to enable a user to manually indicate when the patient is in an upright or subline position (paragraphs 0041, 0051). 
Regarding claim 3:  Marnfeldt discloses an external system (paragraphs 0006, 0008, 0012 and 0041 discloses a patient and clinician controller constituting a system) configured to transmit transmission signals to the implantable system, wherein the transmission signals comprise power and data (paragraphs 0005, 0009).
Regarding claim 4:  Marnfeldt discloses that the external system can automatically detect when the patient is in an upright or subline position (paragraphs 0014, 0027, 0034 and 0050). 
Regarding claim 5:  Marnfeldt discloses the user interface 60 (paragraph 2A) comprises an icon configured to indicate when the patient posture is atomically detected by the first external device (figures 9A/9B). 
Regarding claim 6: Marnfeldt discloses the user can manually change the patient position when the patient position is detected by the first external device incorrectly and the external device can recalibrate the posture responsive to a manual change (paragraph 0022, 0043, 0044, 0051). 
Regarding claim 8:  Marnfeldt discloses the use of impedance to determine neurostimulation programs, the impedance is measured via the electrodes considered to be sensors (abstract and paragraphs 0027-0028). 
Regarding claims 9-10:  Marnfeldt discloses the claimed invention including adjusting the stimulation based on the patients position (abstract and paragraph 0013), and using an accelerometer (paragraph 0014).
Regarding claim 14: Marnfeldt discloses that the implant is configured to receive transmission signals from the external system (paragraph 0009), and the implant comprises an antenna (paragraph 0005) which receives and transmits (paragraphs 0005 and 0009).
Regarding claim 15:  Marnfeldt discloses that the external device is a portable computer (paragraphs 0006 and 0008(

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marnfeldt et al. US 2014/0163638 in view of Aghassian US 2013/0096650.
Regarding claim 7:  Marnfeldt discloses the claimed invention including recalibrating the posture due to a manual change (paragraph 0022, 0043, 0044, 0051), however Marnfeldt does not specifically disclose the use of posture vectors.  Aghassian however teaches of using a gravity vector determined from an accelerometer (paragraph 0026).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marnfeldt to include the use of gravity vectors from an accelerometer, in order to apply the appropriate amount of energy during charging based on position (abstract). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Marnfeldt et al. US 2014/0163638 in view of Wingeier et al. US 2014/0094876.
Regarding claim 11:.  Marnfeldt discloses the claimed invention however Marnfeldt does not specifically disclose debouncing the signal provide by the sensor. Wingeier however teaches of debouncing the output of a magnet sensor (paragraph 0051).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marnfeldt to include debouncing as taught by Wingeier, in order to prevent sensor problems associated with stimulation. 

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  claims 12-13 are directed towards a tool for positioning and repositioning the external device relative to the implant which includes position markings indicating proper alignment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792